DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicant remarks and amendments filed 5/18/21. Claims 1-16 are pending. Claims 12-16 remain withdrawn. Claim 4 is limited to the general formula (IV) which covers AMD070. Claim 5 is limited AMD070. 
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 5/18/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejections Withdrawn
4. The rejection of claim(s) 1-3 and 6-11 under 35 U.S.C. 102(a)(2) as being anticipated by Smith, Nikala  "Ecole Doctorale ED 563: Medicament, Toxicologie, Chimie, Imageries Specialite: Pharmacologie", These de Doctoratde I'Universite Paris Descartes, November 9, 2015, 298 pages (IDS of 8/4/20) is withdrawn because Applicants have provided evidence to indicate that Smith document was embargoed until January 2018. Therefore, the rejection of record is withdrawn.
5. The rejection of claims 1-11 under 35 U.S.C. 103 as being unpatentable over Smith, Nikala  "Ecole Doctorale ED 563: Medicament, Toxicologie, Chimie, Imageries Specialite: Pharmacologie", These de Doctoratde I'Universite Paris Descartes, November 9, 2015, 298 pages (IDS of 8/4/20) in view of Crawford et al.,(2008) Organic Process Research Development, Vol. 12, p.823-830 is withdrawn because Applicants 

6. The rejection of claims 9 and 10 under 35 U.S.C. 112, first paragraph, because the specification is lacking enabling disclosure for preventing disease conditions is withdrawn because Applicants have amended claims to remove prevention language.
7. The rejection of claims 4 and 5 on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984) is withdrawn because Applicant has amended the claims.
Claim Rejections - 35 USC § 102
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9a. Claim(s) 1, 2, 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al.(2010, Science, Vol. 330, pp.1066-1071, IDS of 12/142018).

Conclusion
10. Claims 1-3 are rejected. Claims 4-10 are objected as being dependent on rejected claim 1.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645